United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Washington, DC, Employer
)
__________________________________________ )
T.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 17-1592 &
17-1629
Issued: November 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 17, 2017 appellant filed a timely appeal from an April 14, 2017 merit decision
and a May 3, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a cervical
condition causally related to the July 6, 2015 employment incident; and (2) whether OWCP
properly denied appellant’s request for reconsideration of the merits of his claim pursuant to
5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board.2 On July 10, 2015 appellant, a 54-year-old
marshal, filed a claim for recurrence of disability (Form CA-2a) for medical treatment only
under OWCP File No. xxxxxx200. He had previously injured his neck and left upper extremity
on January 6, 1997, which OWCP accepted for neck sprain and left elbow/forearm contusion.
On his Form CA-2a, appellant identified July 6, 2015 as the date of recurrence and explained that
the pain in his neck, left arm, and hand “came back a day after [he] was moving some boxes
around at work.” Based on appellant’s description of events, OWCP treated his recurrence claim
as a claim for a new traumatic injury.
Appellant submitted medical evidence indicating that the July 6, 2015 employment
incident aggravated an underlying cervical condition, which produced left arm pain. His treating
physician, Dr. David C. Waters, a Board-certified neurosurgeon, diagnosed left C8 radiculopathy
and recommended surgical intervention. In a November 17, 2015 report, Dr. Waters indicated
that appellant’s July 6, 2015 work activities aggravated his underlying cervical condition.
By decisions dated November 9, 2015 and April 4, 2016, OWCP denied appellant’s
traumatic injury claim finding that the medical evidence submitted was insufficient to establish
causal relationship between appellant’s condition and the employment incident.
On August 30, 2016 appellant requested reconsideration and purportedly submitted new
medical evidence from his treating physician. However, there was no indication that OWCP
received any additional evidence subsequent to its April 4, 2016 decision. OWCP denied
appellant’s request for reconsideration by decision dated September 14, 2016. When the case
was on prior appeal on January 25, 2017, the Board had affirmed OWCP’s September 14, 2016
nonmerit decision.3 The facts and circumstances of the case as set forth in the Board’s
January 25, 2017 decision are incorporated herein by reference.
On January 30, 2017 appellant requested reconsideration and submitted a May 3, 2016
report from Dr. Waters who diagnosed left C8 radiculopathy. Dr. Waters noted that appellant
had C8 radiculopathy since a motor vehicle accident in January 1997 and then experienced
recurrent symptoms after stacking and unloading luggage while at work in May 2007.
Dr. Waters reported that appellant was symptom-free until 2013 when he was “carrying boards
on his left shoulder at home [and] he began to have recurrent symptoms.” He further indicated
that appellant was diagnosed as having a pinched bone in his neck and his symptoms resolved
after five months. Appellant had no symptoms between 2013 and July 2015. Dr. Waters noted
that on July 6, 2015 appellant was moving two 41-pound ammunition boxes from the floor at his
work location and placing them over his shoulder in a turning motion toward the left. While
doing this, he felt some discomfort, sudden onset of pain in the upper scapula, and by the next
day, he had pain radiating down his left arm with an electric current, which fit with the C8 nerve
root distribution. Dr. Waters found that appellant had consistent C8 medical problems and

2

Docket No. 17-0291 (issued January 25, 2017).

3

See supra note 2.

2

opined that his persistent left C8 radiculopathy was aggravated by the July 6, 2015 work
incident.
By decision dated April 14, 2017, OWCP denied modification of its prior decision
because the medical evidence of record failed to establish a causal relationship between
appellant’s cervical condition and the July 6, 2015 employment incident.
On April 20, 2017 appellant again requested reconsideration. In support of his request,
he submitted an April 20, 2017 narrative statement. Appellant reiterated the factual history of
his claim and argued that Dr. Waters had in fact provided medical rationale in his May 3, 2016
report, which appellant resubmitted.
By decision dated May 3, 2017, OWCP denied appellant’s request for reconsideration
without a merit review. It found that no new evidence had been submitted and the May 3, 2016
report from Dr. Waters was repetitious.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a
personal injury.6 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.7

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

3

The fact that a condition manifests itself during a period of employment is insufficient to
establish causal relationship.8 Temporal relationship alone will not suffice.9 Entitlement to
FECA benefits may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of a causal relationship.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS -- ISSUE 1
OWCP accepted that the July 6, 2015 employment incident occurred as alleged, and also
accepted that there was a medical diagnosis in connection with the employment incident.
However, it denied appellant’s traumatic injury claim finding that the medical evidence was
insufficient to establish a causal relationship between the diagnosed condition and the accepted
employment exposure. The issue is whether appellant’s new cervical condition resulted from the
July 6, 2015 employment incident. The Board finds that appellant failed to meet his burden of
proof to establish causal relationship.
In a November 17, 2015 report, Dr. Waters indicated that appellant’s July 6, 2015 work
activities aggravated his underlying cervical condition. He explained that appellant was moving
boxes at work and he had another episode of severe left C8 radicular symptoms. However,
Dr. Waters did not adequately explain how the July 6, 2015 employment incident aggravated
appellant’s preexisting cervical condition. A physician’s opinion on causal relationship must be
supported by medical rationale, explaining the nature of the relationship between the diagnosed
condition and appellant’s specific employment factor(s).12
In his May 3, 2016 report, Dr. Waters diagnosed left C8 radiculopathy. He noted that
appellant had C8 radiculopathy since a January 1997 motor vehicle accident, and then
experienced recurrent symptoms after stacking and unloading luggage at work in May 2007.
Dr. Waters also reported that appellant was symptom-free until 2013 when he was carrying
boards on his left shoulder at home and began to have recurrent symptoms. At that time,
appellant was diagnosed with a pinched bone in his neck, and his symptoms reportedly resolved
after five months. Dr. Waters noted that on July 6, 2015 appellant was moving two 41-pound
ammunition boxes from the floor at his work location and placing them over his shoulder in a
turning motion toward the left. While doing this, he felt some discomfort, sudden onset of pain
in the upper scapula, and by the next day, he had pain radiating down his left arm with an electric
8

20 C.F.R. § 10.115(e).

9

See D.I., 59 ECAB 158, 162 (2007).

10

See M.H., Docket No. 16-0228 (issued June 8, 2016).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

12

Victor J. Woodhams, supra note 6.

4

current, which fit with the C8 nerve root distribution. Dr. Waters opined that appellant’s
persistent left C8 radiculopathy was aggravated by the July 6, 2015 work incident. The Board
finds that Dr. Waters failed to provide sufficient medical rationale explaining how moving boxes
at work on July 6, 2015 either caused or contributed to appellant’s condition. As noted, a
physician’s opinion must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed conditions and appellant’s specific employment factor(s).13
The need for rationale is particularly important as the evidence indicates that appellant had a
preexisting cervical condition and prior, intervening injuries in 2007 and 2013.14 Thus, the
Board finds that Dr. Waters’ latest report is similarly insufficient to establish that appellant
sustained an employment-related injury on July 6, 2015.
As appellant has not submitted any rationalized medical evidence to support his claim
that he sustained a cervical injury causally related to the July 6, 2015 employment incident, he
has failed to meet his burden of proof to establish entitlement to compensation benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.15 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.16 One such limitation is that the request for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.17 A timely application for reconsideration, including all supporting documents,
must set forth arguments and contain evidence that either: (i) shows that OWCP erroneously
applied or interpreted a specific point of law; (ii) advances a relevant legal argument not
previously considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not
previously considered by OWCP.18 When a timely application for reconsideration does not meet

13

Victor J. Woodhams, supra note 6.

14

See supra note 11.

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
15

16

20 C.F.R. § 10.607.

17

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System; see Chapter 2.1602.4b.
18

20 C.F.R. § 10.606(b)(3).

5

at least one of the above-noted requirements, OWCP will deny the request for reconsideration
without reopening the case for a review on the merits.19
ANALYSIS -- ISSUE 2
Appellant’s April 20, 2017 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. He submitted an April 20,
2017 narrative statement reiterating the factual history of his claim and arguing that OWCP did
not reference any of Dr. Waters’ May 3, 2016 report wherein he provided medical rationale to
support his opinion. The Board finds, however, that he has not advanced a relevant legal
argument not previously considered by OWCP. Consequently, appellant is not entitled to further
review of the merits of his claim based on the first and second above-noted requirements under
section 10.606(b)(3).
With respect to the third requirement under section 10.606(b)(3), appellant has not
submitted any relevant and pertinent new evidence. He resubmitted a May 3, 2016 report from
Dr. Waters, but the Board finds that the submission of this evidence did not require reopening
appellant’s case for merit review because appellant had submitted the same evidence, which was
previously reviewed by OWCP in its April 14, 2017 decision. As the report repeats evidence
already in the case record, it is duplicative and does not constitute relevant and pertinent new
evidence.20
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(3), and properly denied his request for reconsideration.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a cervical
condition causally related to a July 6, 2015 employment incident. The Board further finds that
OWCP properly denied appellant’s request for reconsideration of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).

19

Id. at § 10.608(a), (b).

20

See D.K., 59 ECAB 141 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the May 3 and April 14, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

